Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending.  Claims 1-9 are presented for this examination.  Claims 10-15 are withdrawn.   Claims 1-3 and 7 are amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/25/2021 and 01/28/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Previous Rejections
All art rejections are maintained from previous office action of 01/12/2021.
Objection of claims 1-3 are withdrawn in view of amendment of claims 1-3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bae (KR20010028570A).
 As for claim 1, Bae discloses a non-oriented electrical steel sheet having superior magnetism.  The steel sheet has overlapping compositions ranges as illustrated in Table 1 below. (Claims 1-2)
Table 1
Element
Applicant
(weight %)
Bae et al.
(weight %)
Overlap
(weight %)
Si
2-4
<=3.5
2-3.5
Al
<=1.5
<=1.3
<=1.3
Mn
<=1.5
<=1.2
<=1.2
Cr
0.01-0.5
0.05-0.5
0.05-0.5
                  V
0.008-0.015
<=0.1
0.008-0.015
C
<=0.015
<=0.01
<=0.01
                  N
<=0.015
<=0.005
<=0.005


Bae does not expressly disclose instant claimed Equation 1.
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.

As for claim 2, it is rejected for the same reason regarding Equation 1 of instant claim 1.
In the instant case, if C=0.001, N=0.005 and V=0.008, instant claimed Equation 2 is met.
As for claim 3, the fact Bae discloses Ti 0.0005-0.009% (Claim 1 line 2) overlaps instant claimed Ti<=0.005%.
As for claims 4-8, they are structure and property limitations due to combination of steel sheet compositions and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
In the instant case, Since the steel sheet product of Bae has compositions that meet the instant application composition and is made from a similar process steps by heating a slab, hot rolling, annealing the hot rolled steel sheet, cold rolling and final annealing and overlapping process parameters as required by instant application, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Bae.    See MPEP 2112.01 I.

As for claim 9, Bae discloses a magnetic flux density of 1.68 Tesla (Page 6 paragraph 2  the fourth line from bottom)

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimatzu (JPH0841542A).
As for claim 1, Shimatzu discloses a non-oriented electrical steel sheet having superior magnetism.  The steel sheet has overlapping compositions ranges as illustrated in Table 2 below. (Abstract)
Table 2
Element
Applicant
(weight %)
Shimatzu et al.
(weight %)
Overlap
(weight %)
Si
2-4
<=2
2
Al
<=1.5
<=1
<=1
Mn
<=1.5
<=1.5
<=1.5

0.01-0.5
<=0.3
0.01-0.3
                  V
0.008-0.015
<=0.01
0.008-0.01
C
<=0.015
<=0.005
<=0.005
                  N
<=0.015
<=0.004
<=0.004


Shimatzu does not expressly disclose instant claimed Equation 1.
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, using C and N amounts of Inventive Example 1 and 2 (Table 1), instant claimed Equation 1 is met.
As for claim 2, it is rejected for the same reason regarding Equation 1 of instant claim 1.
In the instant case, if C=0.001, N=0.004 and V=0.008, instant claimed Equation 2 is met.
As for claim 3, the fact Shimazu discloses S <=0.01, Cu <=0.3 % overlaps instant claimed S, Cu ranges. (Abstract)
As for claims 4-8, they are structure and property limitations due to combination of steel sheet compositions and process of making.
Hence, they are rejected for the same reason set forth in rejections of claims 4-8 above over Bae.
50 is 1.78-1.784 T for all three inventive examples. 

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shimatzu’114 (JPH07305114A).
As for claim 1, Shimatzu’114 discloses a non-oriented electrical steel sheet having superior magnetism.  The steel sheet has overlapping compositions ranges as illustrated in Table 3 below. (Abstract)
Table 3
Element
Applicant
(weight %)
Shimatzu’114 et al.
(weight %)
Overlap
(weight %)
Si
2-4
1.5-4
2-4
Al
<=1.5
0.05-2
0.05-1.5
Mn
<=1.5
0.05-1.5
0.05-1.5
Cr
0.01-0.5
0.02-0.3
0.02-0.3
                  V
0.008-0.015
0.0005-0.008
0.008
C
<=0.015
<=0.005
<=0.005
                  N
<=0.015
<0.004
<=0.004


Shimatzu’114 does not expressly disclose instant claimed Equation 1.
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re 
In the instant case, using C and N amount of Inventive Example 9 (Table 1-1), instant claimed Equation 1 is met.
As for claim 2, it is rejected for the same reason regarding Equation 1 of instant claim 1.
In the instant case, if C=0.001, N=0.004 and V=0.008, instant claimed Equation 2 is met.
As for claim 3, the fact Shimazu’114 discloses S <=0.01, Cu 0.015-0.3 and Nb <0.01% overlaps instant claimed S, Cu and Nb ranges. (Abstract)
As for claims 4-8, they are structure and property limitations due to combination of steel sheet compositions and process of making.
Hence, they are rejected for the same reason set forth in rejections of claims 4-8 above over Bae.
As for claim 9, Shimazu’411’s Table 2 (paragraph [0021]) discloses B50 is 1.71 and 1.72 T for two inventive examples 

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okubo (US20170274432A1).
As for claim 1, Okubo discloses a non-oriented electrical steel sheet having superior magnetism.  The steel sheet has overlapping compositions ranges as illustrated in Table 4 below. (Abstract)
Table 4
Element
Applicant
(weight %)
Okubo et al.
(weight %)
Overlap
(weight %)
Si
2-4
0.1-7
2-4
Al
<=1.5
0.1-3
0.1-1.5
Mn
<=1.5
0.03-3
0.03-1.5
Cr
0.01-0.5
0.1-10
0.1-0.5
                  V
0.008-0.015
0.01-1
0.01-0.015
C
<=0.015
<=0.005
<=0.005
                  N
<=0.015
<=0.005
<=0.005


Okudo does not expressly disclose instant claimed Equation 1.
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, using C and N amounts of Example 1 (Paragraph [0086]), instant claimed Equation 1 is met.
As for claim 2, it is rejected for the same reason regarding Equation 1 of instant claim 1.
In the instant case, if C=0.001, N=0.004 and V=0.01, instant claimed Equation 2 is met.

As for claims 4-9, they are structure and property limitations due to combination of steel sheet compositions and process of making.
Hence, they are rejected for the same reason set forth in rejections of claims 4-8 above over Bae.

Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee  (KR20160073222A from IDS 06/18/2019).
As for claim 1, Lee discloses a non-oriented electrical steel sheet and method for manufacturing comprises overlapping compositions as illustrated in Table 5 below. (Page 2 line 65 to Page 3 line 80)
Table 5
Element
Applicant
(weight %)
Lee et al.
(weight %)
Overlap
(weight %)
Si
2-4
1-3.5
2-3.5
Al
<=1.5
<=0.03
<=0.03
Mn
<=1.5
0.01-1.5
0.01-1.5
Cr
0.01-0.5
<=0.05
0.01-0.05
                  V
0.008-0.015
<=0.01
0.008-0.01
C
<=0.015
<=0.004
<=0.004
                  N
<=0.015
<=0.004
<=0.004


Lee does not expressly disclose instant claimed Equation 1.
However, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.
In the instant case, using C and N amount of all Inventive Steels A1-16 (Table 1), instant claimed Equation 1 is met.
As for claim 2, it is rejected for the same reason regarding Equation 1 of instant claim 1.
In the instant case, if C=0.001, N=0.004 and V=0.01, instant claimed Equation 2 is met.
As for claim 3, the fact Okudo discloses S <=0.001-0.01% (Page 2 line 68) overlaps instant claimed S range. (Abstract)
As for claims 4-9, they are structure and property limitations due to combination of steel sheet compositions and process of making.
Hence, they are rejected for the same reason set forth in rejections of claims 4-8 above over Bae.  Table 3 illustrates all magnetic flux density is 1.68 T or more for inventive examples.
Response to Argument
	In response to argument 04/12/2021 that none of cited art discloses disclose any example that comprise proper amount of Cr, V, C and N at the same time, argument is unpersuasive for the following reasons:
for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)
In the instant case, all cited art discloses broad ranges compositions all overlapping with instant claimed compositions.  Thus, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient to case of obviousness absent criticality of claimed composition range.
Second, also according to MPEP 2123 II, mere disclosed examples do not constitute a teaching away from a broader disclosure because such mere disclosure does not criticize, discredit or otherwise discourage the claimed composition range. In the instant case, nothing in cited art expressly criticize, discredit or discourage the overlapping range.  
Had there is an example in cited art that comprise claims amount Cr, V, C and N at the same time, it would have been a 102 anticipatory rejection rather than obviousness rejection.
Hence, all 103 rejections are maintained due to overlapping absent criticality of claimed ranges.
In response to argument that as shown by the examples from the cited art, a person of ordinary skill in the art would not be motivated to arrive at the claimed invention, argument is not persuasive for the following reasons:
Regarding Bae reference, even if none of Examples in Table disclose presence of V,  Bae discloses 0.1wt% or less of a sum of elements P, S, Mo, V, B, Zr, W,As, mg, Te and Zn. (Abstract)

Regarding Shimatzu’114 reference, all Inventive Examples 1-9 discloses presence of C, SI, N, Cr and V all at the same time.  Inventive Example 6 has V within claimed range.  Inventive Example 9 has C+N within claimed range.
Regarding Okubo reference, even if none of Inventive Example disclose presence of Cr and V, broad range of Cr 0.1-10% for increasing the specific resistance of the steel to reduce iron loss (paragraph [0068]) and broad range of V 1.0% or less for enhancing the strength of the steel (paragraph [0071]) would motivate one skill in the art to include Cr and V amount as claimed for reducing iron loss and enhancing strength.
Regarding Lee reference, even if none of Inventive Examples in Table 1 disclose presence of V and Cr, broad range discloses of 0.05% or less Cr (Page 5 line 195) and 0.01% or less of V (Page 5 line 196) supports instant claimed Cr and V ranges. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733 
04/